Fourth Court of Appeals
                                San Antonio, Texas
                                       April 17, 2020

                                   No. 04-20-00009-CV

                                      IN RE C.J.Y. II

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA02426
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

         Appellee’s motion for an extension of time to file his brief is GRANTED. Appellee’s
brief is due on or before April 23, 2020.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court